Citation Nr: 9909638	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with neuropathy of the left lower 
extremity.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.

4.  Entitlement to an increased evaluation for degenerative 
disc C5-C6, with neuropathy of the left upper extremity, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1968, from April 1980 to March 1990, from October 
1991 to September 1992, and from October 1992 to September 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO (1) granted 
service connection for degenerative disc C5-C6, with 
neuropathy of the left upper extremity and assigned a 
20 percent disability evaluation, (2) continued the 
noncompensable evaluation for bilateral hearing loss 
disability, (3) denied service connection for degenerative 
joint disease of the lumbar spine with neuropathy of the left 
lower extremity, and (4) denied service connection for 
sinusitis.

In the appellant's notice of disagreement, he stated that he 
disagreed only with the continuance of the noncompensable 
evaluation for bilateral hearing loss disability and the 
denials of service connection for degenerative joint disease 
of the lumbar spine with neuropathy of the left lower 
extremity and sinusitis.  A statement of the case was issued 
addressing all four issues covered in the October 1996 rating 
decision.  In the appellant's substantive appeal, he 
addressed only the assignment of a noncompensable evaluation 
for bilateral hearing loss disability.

The Board notes that a timely notice of disagreement and 
substantive appeal as to the claim for an increased 
evaluation for degenerative disc C5-C6, with neuropathy of 
the left upper extremity are not of record.  Additionally, a 
timely substantive appeal as to the claims for service 
connection for lumbar spine with neuropathy of the left lower 
extremity and sinusitis are not of record.  The Board has 
jurisdictional limits, and a claim without a timely notice of 
disagreement and substantive appeal is not a claim over which 
the Board has jurisdiction.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The 
Board reserves the right to dismiss any claim that does not 
have a timely notice of disagreement and/or a timely 
substantive appeal of record.  


REMAND

In the appellant's substantive appeal, he stated that he 
wanted a hearing before a traveling section of the Board at 
the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
traveling section of the Board.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


